Citation Nr: 0515715	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, secondary to the service-connected lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disorder, secondary to the service-connected lumbar spine 
disability.

3.  Entitlement to service connection for left leg and knee 
disorder, secondary to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to July 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of  the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

It is noted that, on his February 2004 VA Form 9, the veteran 
aside from perfecting his appeal with respect to his right 
hip and knees also listed his upper and lower back (chronic).  
The Board notes that the appeals period had expired with 
respect to August 2002 rating decision and that the veteran 
has never presented a claim for service connection for an 
upper back disorder.  It is unclear from the record whether 
the veteran is presenting additional claims.  Accordingly, 
these matters are referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for major 
depressive disorder; right hip disorder; and left leg and 
knee disorder, all secondary to his service-connected lumbar 
spine disability.  Service connection is currently in effect 
for L5 spondylosis, degenerative disc disease and spina 
bifida, with referred pain to the left hip, currently 
evaluated as 40 percent disabling.

As to the veteran's claim of service connection for major 
depressive disorder, a December 2002 rating decision held 
that service connection was not warranted because the 
veteran's major depressive disorder was not chronic in 
nature.  A March 2003 Roseburg VAMC outpatient treatment 
record reveals that the veteran has been diagnosed as having 
chronic depression, not suicidal or homicidal or psychotic.  
The Board finds that a remand is necessary in order to secure 
a medical opinion as to the relationship, if any, between the 
veteran's current chronic depressive disorder and the 
veteran's service-connected L5 spondylosis, degenerative disc 
disease and spina bifida, with referred pain to the left hip.

As to the veteran's claim of service connection for a right 
hip disorder, the Board notes that the May 2002 VA spine 
examiner found questionable minimal joint disease in the 
veteran's right hip; however, the VA examiner did not provide 
a nexus opinion.  The Board finds that a remand is necessary 
in order to secure a diagnosis of a current right hip 
disorder, and if found, an orthopedic opinion as to the 
relationship, if any, between any right hip disorder and the 
veteran's service-connected L5 spondylosis, degenerative disc 
disease and spina bifida, with referred pain to the left hip.

As to the veteran's claim of service connection for left leg 
and knee disorder, the Board notes that none of the May 2002 
VA examinations evaluated the veteran with respect to the 
claimed disorder.  The Board finds a remand is necessary in 
order to secure a diagnosis of a left leg and knee disorder, 
and if found, an orthopedic opinion as to the relationship, 
if any, between any left leg and knee disorder and the 
veteran's service-connected L5 spondylosis, degenerative disc 
disease and spina bifida, with referred pain to the left hip.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e. a 
50% or greater likelihood) that the 
veteran currently exhibits any chronic 
major depressive disorder which is caused 
or worsened by his service-connected L5 
spondylosis, degenerative disc disease 
and spina bifida, with referred pain to 
the left hip.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e. a 
50% or greater likelihood) that the 
veteran currently exhibits any right hip 
disorder and/or left leg and knee 
disorder which is caused or worsened by 
his service-connected L5 spondylosis, 
degenerative disc disease and spina 
bifida, with referred pain to the left 
hip.  The report of examination should 
include a complete rationale for all 
opinions rendered.

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.S §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




